         Case 1:16-cv-00012-NBF Document 99 Filed 03/05/19 Page 1 of 1


          In the United States Court of Federal Claims
                                       Nos. 16-12C
                                  (Filed: March 5, 2019)

                                          )
 TAYLOR ENERGY COMPANY                    )
 LLC,                                     )
                                          )
                     Plaintiff,           )
 v.                                       )
                                          )
 THE UNITED STATES,                       )
                                          )
                     Defendant.           )
                                          )


                                       ORDER

       The court hereby SCHEDULES a status conference in the above captioned case
for Monday, March 25, 2019 at 10:30 AM eastern time. At the status conference the
court wants a final report on the status of all pending litigation in any court regarding
Taylor Energy’s oil spill. The parties should be prepared to discuss whether the doctrine
of primary jurisdiction remains applicable.

       As set forth in the accompany order issued in Case No. 18-1949C the court will
hear oral argument on the government’s motion to dismiss (ECF No. 6) filed on February
15, 2019, after this status conference. The proceeding will be held via AT&T
Teleconference. Counsel for each party has been provided with the dial-in information.

      IT IS SO ORDERED.

                                                           s/Nancy B. Firestone
                                                           NANCY B. FIRESTONE
                                                           Senior Judge
